DETAILED ACTION
This is in response to applicant’s amendment/response filed on 08/03/2022, which has been entered and made of record. Claim(s) 1, 2, 3, 6, 7, 8, 11, 14, and 18 have been amended. Claim(s) 5, 10 is/are canceled, and claim(s) 19-22 is/are added. Claim(s) 1-4, 6-9, 11-22 are pending in the application. The claim interpretation to claims 1, 2 are withdrawn in view of amendments.
Claim Objections
Claim(s) 1, 6, 14 is/are objected to because of the following informalities:  
Claim 1, line 9, “following transformation” should be corrected as “following the transformations”
Claim 6, line 10, “following transformation” should be corrected as “following the transformations”
Claim 6, line 4, “a neural network” should be corrected as “the neural network”
Claim 6, line 7, “a plurality of task-specific transformations” should be corrected as “the plurality of task-specific transformations”
Claim 14, line 5, “a plurality of task-specific transformations” should be corrected as “the plurality of task-specific transformations”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20190005603).
Regarding claim 11, Chen discloses A method for training a neural network embodied on a single integrated chip, the method comprising: receiving input data from an input dataset collected from at least one sensor (Chen, “[0010] Generally, this disclosure provides techniques for approximating image processing functions or operators using convolutional neural networks (CNNs), and for training of the CNNs. [0045] I/O system 650 may be configured to interface between various I/O devices and other components of computer system 600. I/O devices may include, but not be limited to, user interface 660 and image source 662 (e.g., a camera, imaging sensor, image database, or other suitable source). [0046] It will be appreciated that in some embodiments, the various components of the system 600 may be combined or integrated in a system-on-a-chip (SoC) architecture”);  
receiving processed data from a processed dataset created by a sensor data processing pipeline system comprising a plurality of task-specific transformation components (Chen, “[0014] The image operator circuit 110 is configured to perform a targeted image processing operation, f on a training input image I 102, to generate a training output image f(I) 104. Examples of targeted image processing operations include, but are not limited to, de-noising, de-blurring, variational image smoothing, adaptive tone and detail enhancement, photographic style transfer, non-photorealistic stylization, de-mosaicking and nonlocal dehazing. [0015] The CNN training circuit 130 is configured to receive training image pairs (input images 102 and output images 104) that demonstrate the desired actions or effects of the targeted image processing operator f 110”); and 
training the neural network embodied on the single integrated chip to approximate a transformation from the input data to the processed data utilizing the plurality of task-specific transformation components (Chen, “[0017] The CNN image operator approximation circuit 120 is configured to perform a sequence of non-linear operations on an operational input image 106 to generate an output image 108 that approximates the targeted image processing operation on the input image. [0034] As illustrated in FIG. 5, in an embodiment, method 500 for approximating image processing functions commences, at operation 510, by receiving training image pairs (input training images and associated output training images) that demonstrate the effects of a targeted (e.g., desired) image processing operator or function”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 14, 19, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Parmar et al. (US 20130046803).
Regarding claim 1, Chen discloses A single component sensor data processing system configured to: receive input data from a sensor (Chen, “[0045] I/O system 650 may be configured to interface between various I/O devices and other components of computer system 600. I/O devices may include, but not be limited to, user interface 660 and image source 662 (e.g., a camera, imaging sensor, image database, or other suitable source)”); 
analyze the input data using a neural network embodied on a single integrated chip; wherein the neural network is trained to produce output data that approximates a plurality of task-specific transformations; and produce the output data following transformation of the input data (Chen, figs.1, 2&5, “[0014] Examples of targeted image processing operations include, but are not limited to, de-noising, de-blurring, variational image smoothing, adaptive tone and detail enhancement, photographic style transfer, non-photorealistic stylization, de-mosaicking and nonlocal dehazing. [0017] The CNN image operator approximation circuit 120 is configured to perform a sequence of non-linear operations on an operational input image 106 to generate an output image 108 that approximates the targeted image processing operation on the input image. [0034] As illustrated in FIG. 5, in an embodiment, method 500 for approximating image processing functions commences, at operation 510, by receiving training image pairs (input training images and associated output training images) that demonstrate the effects of a targeted (e.g., desired) image processing operator or function. [0046] It will be appreciated that in some embodiments, the various components of the system 600 may be combined or integrated in a system-on-a-chip (SoC) architecture”).
On the other hand, Chen fails to explicitly disclose but Parmar discloses a plurality of task-specific transformations performed in a serial pipeline (Parmar, “[0054] The sequence of stages in image pipeline 100 of FIG. 1 represents one possible implementation of image pipelines capable of being used with the disclosed implementations. One or more of the stages 104, 108, and 112, can be omitted, in some implementations, and the sequence of stages can be altered. Additional stages can be included in the pipeline 100 in various implementations, such as color sharpening and/or noise reduction, before the output image data is provided to a frame buffer of a display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen and Parmar, to include all limitations of claim 1. That is, applying the sequence of stages in image pipeline of Parmar to the transformations of Chen. The motivation/ suggestion would have been The components of the image pipeline can be configured as stages for performing desired intermediate digital image processing on image data received in the pipeline (Parmar, [0029]).
Regarding claim 2, Chen in view of Parmar discloses The single component sensor data processing system according to claim 1.
Chen further discloses wherein the single integrated chip is further configured to: output the output data to a second system (Chen, “[0052] These modules can be used, for example, to communicate with input and/or output devices such as a display screen, a touch sensitive surface, a printer, and/or any other suitable device”).  
Regarding claim(s) 6, 7, they are interpreted and rejected for the same reasons set forth in claim(s) 1, 2, respectively.
Regarding claim 14, Chen discloses The method for training a neural network according to claim 11. 
Chen further discloses wherein the processed data comprises the input data processed in real-time via the sensor data processing pipeline system comprising a separate task-specific transformation component of the plurality of task-specific transformation components for each task- specific transformation of a plurality of task-specific transformations (Chen, “[0014] The image operator circuit 110 is configured to perform a targeted image processing operation, f on a training input image I 102, to generate a training output image f(I) 104. Examples of targeted image processing operations include, but are not limited to, de-noising, de-blurring, variational image smoothing, adaptive tone and detail enhancement, photographic style transfer, non-photorealistic stylization, de-mosaicking and nonlocal dehazing. [0039] FIG. 6 illustrates an example system 600 to perform approximation of image processing functions, configured in accordance with certain embodiments of the present disclosure. [0043] Processor 620 may be configured to execute an Operating System (OS) 680 which may comprise any suitable operating system, such as Google Android (Google Inc., Mountain View, Calif.), Microsoft Windows (Microsoft Corp., Redmond, Wash.), Apple OS X (Apple Inc., Cupertino, Calif.), Linux, or a real-time operating system (RTOS). [0056] The circuitry may include a processor and/or controller configured to execute one or more instructions to perform one or more operations described herein”).
On the other hand, Chen fails to explicitly disclose but Parmar discloses a plurality of task-specific transformations performed in a serial pipeline (Parmar, “[0054] The sequence of stages in image pipeline 100 of FIG. 1 represents one possible implementation of image pipelines capable of being used with the disclosed implementations. One or more of the stages 104, 108, and 112, can be omitted, in some implementations, and the sequence of stages can be altered. Additional stages can be included in the pipeline 100 in various implementations, such as color sharpening and/or noise reduction, before the output image data is provided to a frame buffer of a display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen and Parmar, to include all limitations of claim 14. That is, applying the sequence of stages in image pipeline of Parmar to the transformations of Chen. The motivation/ suggestion would have been The components of the image pipeline can be configured as stages for performing desired intermediate digital image processing on image data received in the pipeline (Parmar, [0029]).
Regarding claim 19, Chen in view of Parmar discloses The single component sensor data processing system according to claim 1, wherein the plurality of task-specific transformations performed in the serial pipeline, has been disclosed.
Chen further discloses wherein the neural network on the single integrated chip is trained based at least in part on an input dataset and a pipeline-processed dataset, wherein the pipeline-processed dataset is generated from the input dataset by processing each input data of the input dataset using a separate hardware component for each task-specific transformation of the plurality of task-specific transformations (Chen, “[0011] In accordance with an embodiment, a methodology to implement these techniques includes performing, by a CNN, a sequence of non-linear operations on an input image to generate an output image. The generated output image approximates the application of a targeted image processing operator to the input image. The CNN is trained on pairs of training input and output images, wherein the training output images are generated by application of the targeted image processing operator to the training input images. [0056] The circuitry may include a processor and/or controller configured to execute one or more instructions to perform one or more operations described herein”).
Regarding claim 20, Chen in view of Parmar discloses The single component sensor data processing system according to claim 1.
On the other hand, Chen fails to explicitly disclose but Parmar discloses wherein the plurality of task-specific transformations performed in the serial pipeline comprises an image correction transformation, a noise reduction transformation, an image scaling transformation, a gamma correction transformation, an image enhancement transformation, a color-space conversion transformation, a chroma subsampling transformation, a framerate conversion transformation, and an image compression transformation (Parmar, “[0029] An image pipeline generally refers to components that can be connected between an image source (such as a camera, a scanner, a network interface, or a storage medium) and an image rendering device (such as a display of a portable electronic device, a computer monitor, or a television). The components of the image pipeline can be configured as stages for performing desired intermediate digital image processing on image data received in the pipeline. Image pipeline stages can include, by way of example, image sensor correction, noise reduction, image scaling, gamma correction, image enhancement, color space conversion, chroma subsampling, framerate conversion, image compression/video compression, and computer data storage/data transmission”). The same motivation of claim 1 applies here.
Regarding claim 22, Chen in view of Parmar discloses The single component sensor data processing system according to claim 1.
 Chen further discloses wherein the sensor data is received directly from the sensor (Chen, “[0045] I/O system 650 may be configured to interface between various I/O devices and other components of computer system 600. I/O devices may include, but not be limited to, user interface 660 and image source 662 (e.g., a camera, imaging sensor, image data”).
Claim(s) 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Parmar et al. (US 20130046803), and further in view of Hickman et al. (US 8965104).
Regarding claim 3, Chen in view of Parmar discloses The single component sensor data processing system according to claim 1, wherein a plurality of sequentially executed transformations have been disclosed.
On the other hand, Chen in view of Parmar fails to explicitly disclose but Hickman discloses a plurality of executed transformations corresponding to a sensor type of the sensor (Hickman, col.14, lines 4-9, “Instead, the image processing algorithms that can be executed by the robot's 301 machine vision system may be based on the type of image sensors associated with the robot 301 and/or the processing capability of the robot 301 (or at least the processing capability available to the robot's machine vision system).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hickman into the combination of Chen and Parmar, to include all limitations of claim 3. That is, applying the transformations based on the sensor type of Hickman to the plurality of sequentially executed transformations of Parmar and Chen. The motivation/ suggestion would have been a particular robot's machine vision system may be able to execute many different image processing algorithms (Hickman, col.14, lines 9-11).
Regarding claim(s) 8, it is interpreted and rejected for the same reasons set forth in claim(s) 3.
Claim(s) 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Parmar et al. (US 20130046803), and further in view of Liu (US 20190005686).
Regarding claim 4, Chen in view of Parmar discloses The single component sensor data processing system according to claim 1.
On the other hand, Chen in view of Parmar fails to explicitly disclose but Liu discloses wherein the input data comprises raw data (Liu, “[0095] The training data may include a scanning parameter, projection data (e.g., raw projection data of a phantom, air projection data, projection data with noise, etc.), a parameter (reference correction coefficient), etc. As used herein, raw projection data may refer to projection data that are collected by detectors and generated by scanning a phantom”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu into the combination of Chen and Parmar, to include all limitations of claim 4. That is, replacing the input image data of Chen and Parmar with the raw data of Liu. The motivation/ suggestion would have been to provide systems and methods for correcting projection data precisely and rapidly (Liu, [0003]).
Regarding claim(s) 9, it is interpreted and rejected for the same reasons set forth in claim(s) 4.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Parmar et al. (US 20130046803), and further in view of Absmeier et al. (CN 107561969).
Regarding claim 21, Chen in view of Parmar discloses The single component sensor data processing system according to claim 1.
On the other hand, Chen in view of Parmar fails to explicitly disclose but Absmeier discloses wherein the single integrated chip is associated with a first sensor type, and the single component sensor processing system further comprises a second single integrated chip associated with a second sensor type (Absmeier, “each SoC 500 to 500i can be connected to different types of sensors and sensor of different numbers. a plurality of SoC connected to the plurality of sensors can be configured for a specific application with sufficient processing power and/or allowing the redundancy processing and/or sensing a hardware level for the sensor, and a processor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Absmeier into the combination of Chen and Parmar, to include all limitations of claim 21. That is, applying the plurality of SoC used for different types of sensors of Absmeier to the system of Chen and Parmar. Chen and Parmar already disclose a first single integrated chip, therefore, the combination of Chen, Parmar and Absmeier renders the second single integrated chip embodies a second neural network trained to produce second output data that approximates a second plurality of task-specific transformations associated with the second sensor type. The motivation/ suggestion would have been to extend the system processing capacity and increase the processing speed.
Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Litichever et al. (US 20200389469).
Regarding claim 12, Chen discloses The method for training a neural network according to claim 11. 
On the other hand, Chen fails to explicitly disclose but Litichever discloses wherein the input dataset is a pre-collected input value dataset (Litichever, “[0450] The device having: an input-unit configured to collect real-time and/or offline data from various sources such as sensors, network based services, navigation applications, the vehicles electronic control units, the vehicle's bus-networks, the vehicle's subsystems, and on board diagnostics; a database, for storing the data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Litichever and Chen, to include all limitations of claim 12. That is, applying the input unit of Litichever to the input of Chen. The motivation/ suggestion would have been to provide a flexible way for inputting dataset.
Regarding claim 13, Chen discloses The method for training a neural network according to claim 11. 
On the other hand, Chen fails to explicitly disclose but Litichever discloses wherein the input dataset is a dataset collected in real-time (Litichever, “[0450] The device having: an input-unit configured to collect real-time and/or offline data from various sources such as sensors, network based services, navigation applications, the vehicles electronic control units, the vehicle's bus-networks, the vehicle's subsystems, and on board diagnostics; a database, for storing the data”). The same motivation of claim 12 applies here.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Moreno et al. (US 20200342857).
Regarding claim 15, Chen discloses The method for training a neural network according to claim 11. 
On the other hand, Chen fails to explicitly disclose but Moreno discloses wherein the processed dataset is a pre-collected dataset (Moreno, “[0076] In FIG. 5, the refinement engine 120 receives a sequence of audio data 570. The audio data 570 can be, for example, streaming audio data that is processed in an online manner (e.g., in real-time or in near real-time) or non-streaming audio data that has been previously recorded and provided to refinement engine 120… the speaker embedding 126 is previously generated by the speaker embedding engine 125 based on previous instance(s) of audio data from the given speaker”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Moreno and Chen, to include all limitations of claim 15. That is, applying the pre-collected dataset of Moreno to the processed data of Chen. The motivation/ suggestion would have been to provide a flexible way for obtaining data sources.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Liu (US 20190005686).
Regarding claim 16, Chen discloses The method for training a neural network according to claim 11. 
On the other hand, Chen fails to explicitly disclose but Liu discloses wherein the input data comprises raw data (Liu, “[0095] The training data may include a scanning parameter, projection data (e.g., raw projection data of a phantom, air projection data, projection data with noise, etc.), a parameter (reference correction coefficient), etc. As used herein, raw projection data may refer to projection data that are collected by detectors and generated by scanning a phantom”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu and Chen, to include all limitations of claim 16. That is, replacing the input image data of Chen with the raw data of Liu. The motivation/ suggestion would have been to provide systems and methods for correcting projection data precisely and rapidly (Liu, [0003]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Hwang et al. (US 20190108618). 
Regarding claim 17, Chen discloses The method for training a neural network according to claim 11. 
On the other hand, Chen fails to explicitly disclose but Hwang discloses wherein the input data comprises data that has undergone at least one pre-processing transformation (Hwang, “[0053] For example, the raw image patch 206 from the frame 204 of raw image data has a Bayer pattern based on a Bayer color filter array being used with the image sensor 202. The Bayer pattern includes a red filter, a blue filter, and a green filter, as shown in the pattern of the raw image patch 206 shown in FIG. 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chen and Hwang, to include all limitations of claim 17. That is, adding the pre-processing 206 of Hwang to input data of Chen. The motivation/ suggestion would have been the neural network can be trained using examples of numerous raw data inputs (e.g., with color filtered patterns) and also using examples of the corresponding output images that are desired (Hwang, [0055]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190005603) in view of Gilbert (US 20190161919).
Regarding claim 18, Chen in view of Parmar discloses The method for training a neural network according to claim 14, wherein the plurality of task-specific transformation components have been disclosed.
removing hardware associated with each of the plurality of components (Gilbert, “[0039] Once the neural network is trained to a desired level of accuracy and has been tested against previously unseen data, the training components are removed and the neural network can be used as a recognizer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gilbert into the combination of Chen and Parmar, to include all limitations of claim 18. That is, applying the removing training components of Gilbert to the plurality of task-specific transformation components of Chen and Parmar. The motivation/ suggestion would have been to provide a compact system by minimize the hardware configuration.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            9/21/2022